Citation Nr: 9917257	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  96-44 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a neurological 
disorder of the right lower extremity manifested by numbness, 
secondary to the service-connected residuals of a gunshot 
wound (GSW) injury to the right forearm, with resulting 
partial paralysis of the right median nerve.

2.  Entitlement to a disability evaluation in excess of 50 
percent for the service-connected residuals of a GSW injury 
to the right forearm, with resulting partial paralysis of the 
right median nerve.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

R. Acosta, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1943 to December 
1945.  He is a Purple Heart medal recipient.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO).

The Board notes that the issue of entitlement to service 
connection for the scars resulting from both the actual GSW 
to his right forearm and the surgeries that the veteran 
thereafter underwent to repair the damage caused by those 
GSWs has yet to be adjudicated at the RO level.  Pursuant to 
a decision by the United States Court of Veterans Appeals 
(known as the United States Court of Appeals for Veterans 
Claims since March 1999) in Esteban v. Brown, 6 Vet. App. 259 
(1994), the veteran may be entitled to service connection and 
a separate rating for these scars on his right forearm.  This 
issue, which the veteran indirectly introduced in his May 
1996 Notice of Disagreement with the above rating decision, 
is therefore referred back to the RO for appropriate action.

The Board also notes that the veteran appears to have 
expressed an interest in pursuing a claim based on clear and 
unmistakable error in an October 1946 rating decision which 
reduced the 50 percent rating that had been assigned in a 
January 1946 rating decision for the service-connected 
residuals of a GSW to the right forearm to 30 percent 
disabling, effective from August 1946.  In this regard, it is 
noted that the veteran said, in a September 1998 statement, 
that he wished to have the 50 percent rating reinstated "all 
the way" to February 1991, when the Board notes he again 
started receiving disability compensation payments based on a 
50 percent rating, pursuant to a May 1991 rating decision 
that granted a 50 percent rating.  The veteran hereby is 
advised that he is free to submit such a claim for the RO's 
initial review.


FINDINGS OF FACT

1.  It has not been objectively shown that the complaints of 
numbness and weakness in the veteran's right lower extremity 
represent a neurologic disorder that is causally related to 
service or secondary to the service-connected residuals of a 
GSW injury to the right forearm, with resulting partial 
paralysis of the right median nerve.

2.  All evidence necessary for an equitable disposition of 
the appeal of the increased rating issue has been obtained 
and developed by the agency of original jurisdiction.

3.  It has not been objectively demonstrated that the 
service-connected residuals of a GSW injury to the right 
forearm, with resulting partial paralysis of the right median 
nerve, currently are productive of complete paralysis of the 
right median nerve, with the additional symptomatology 
required by the pertinent regulation for the maximum 
schedular rating.


CONCLUSIONS OF LAW

1.  The veteran has failed in his initial duty to submit a 
claim of entitlement to service connection for a neurological 
disorder of the right lower extremity manifested by numbness, 
secondary to service-connected residuals of a GSW injury to 
the right forearm, with resulting partial paralysis of the 
right median nerve, that is well grounded or capable of 
substantiation. 38 U.S.C.A. § 5107(a) (West 1991).

2.  The schedular criteria for a disability evaluation in 
excess of 50 percent for the service-connected residuals of a 
GSW injury to the right forearm, with resulting partial 
paralysis of the right median nerve, have not been met.  
38 U.S.C.A. § 1155 (Wets 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.14, 4.40, 4.45, 4.55(a), 4.120, 4.124a, Part 4, 
Diagnostic Code 8515 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved at the outset of 
the analysis of any issue is whether each one of the appealed 
claims is well grounded; that is, whether it is plausible, 
meritorious on its own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The Court has said that VA's statutory "duty to 
assist" under 38 U.S.C.A. § 5107(a) (West 1991) does not 
arise until there is a well-grounded claim.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Board does not have jurisdiction to adjudicate claims 
that are not well grounded.  Boeck v. Brown, 6 Vet. App. 14, 
17 (1993).  An appellant has, by statute, the duty to submit 
evidence that a claim is well-grounded, which means that the 
evidence must "justify a belief by a fair and impartial 
individual" that the claim is plausible.  38 U.S.C.A. 
§ 5107(a) (West 1991).  When such type of evidence is not 
submitted, the initial burden placed on the appellant is not 
met.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury during service (lay or 
medical evidence), and of a nexus between the inservice 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

The well-groundedness requisite set forth by the Court in 
Caluza also applies to claims for secondary service 
connection.  In this regard, it is noted that the Court has 
specifically indicated that "claim[s] for secondary service 
connection, like all claims, must be well grounded."  See, 
in this regard, Reiber v. Brown, 7 Vet. App. 513, 516 (1995); 
see, also, Wallin v. West, Jr., 11 Vet. App. 509, 512 (1998); 
and Jones v. West, Jr., No. 96-1253 (U.S. Vet. App. May 11, 
1999).  Consequently, it naturally follows that, if a 
claimant is seeking service connection benefits on a 
secondary basis, there must be evidence of a current 
disability and evidence linking that disability to a service-
connected disability.

Evidentiary assertions by the appellant must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  See Murphy, at 
81.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1998).  Service connection may also be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected and when service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (1998).

First Issue
Entitlement to service connection for a neurological disorder 
of the
right lower extremity manifested by numbness, secondary to 
the service-connected residuals of a GSW injury to the right 
forearm, with resulting
partial paralysis of the right median nerve:

The record shows that the veteran sustained a GSW injury to 
his right forearm during service, in August 1944, and that he 
thereafter was service-connected for the residuals of said 
injury, which historically have been manifested by partial 
paralysis of the right median nerve and which the veteran 
contends have caused a neurological disorder in his right 
lower extremity that is currently manifested by numbness in 
that extremity.

The earliest medical evidence in the record that is pertinent 
to this matter is contained in several VA outpatient medical 
records that were produced in September and October 1995, 
almost 50 years after the veteran's separation from active 
military service.  One of these records reflects a September 
1995 initial consultation due to complaints of right leg 
numbness from the hip down and a one-year history of leg 
dragging.  The provisional diagnosis was listed as numbness 
of the right leg and the veteran was referred for further 
evaluation, to include an electrodiagnostic consultation.  
This same document also reveals the results of a neurologic 
evaluation that was conducted several days later, in October 
1995.  According to the physician's partially-legible notes, 
the veteran complained of numbness in the entire right leg, 
but with no pain, nor back pain.  The symptoms reportedly 
were worse when sitting.  The examination revealed no 
atrophy, decreased sensation to palpation and light touch and 
the strength was rated as "4+/5" in the proximal distal 
areas of the right and leg lower extremities.  The assessment 
was listed as decreased sensation, subjectively, right lower 
extremity. 

According to the report of an October 1995 electrodiagnostic 
consultation, the veteran reported a two-year history of 
right lower extremity weakness and numbness, but had normal 
strength, no atrophy and only a right ankle reflex absent.  
The findings were listed as borderline nerve conduction 
studies for the veteran's age (71) and height, with fair 
amplitude, unobtainable sensory and a normal electromyography 
of the above muscles, except for a slightly decreased 
recruitment.  The impression was listed as no evidence of 
peroneal nerve neuropathy or radiculopathy on limited screen.

Another VA outpatient medical records, which was also dated 
in October 1995 and is only partially legible, reveals a 
physical therapy consultation with complaints of instability 
in the right ankle, while another VA outpatient medical 
record reveals a March 1996 referral for physical therapy due 
to the veteran's complaints of right leg numbness, with 
negative results of a December 1995 CT scan of the head and a 
September 1995 electromyography.  This document also reveals 
that the veteran received physical therapy in April 1996 and 
that, at that time, he was noted to ambulate with a straight 
cane and to have some decrease in the strength of the right 
lower extremity at the levels of the hip, knee and ankle.  
The partially-legible assessment was listed as a patient with 
right lower extremity weakness "of unknown origin, possible 
from back" and the veteran was instructed in a home exercise 
program to increase the strength of his right lower 
extremity.

The record shows that the day after the above physical 
therapy session, still in April 1996, the veteran underwent 
VA general medical and neurologic examinations.  The report 
of the first of both examinations reveals the examiner's 
finding to the effect that there was evidence of a median 
nerve injury and the examiner's comment to the effect that 
the difficulty that the veteran had since October 1995 
regarding weakness in the right side of his body and 
difficulty in controlling his right ankle was very likely due 
to a light stroke the veteran had probably sustained 
involving mainly the lower extremity on the right side.  This 
report also reveals the following assessment:

In my opinion, there is no connection 
between the median nerve injury, 
sustained during World War II, and his 
recent weakness in the right lower 
extremity.  This is because the median 
nerve has classic signs of peripheral 
injury without any central nervous 
problems. The injury, itself, has 
remained stable over the years.  The 
weakness in the right lower extremity is 
a new symptom and sign.

The report of the VA neurologic examination of April 1996 
reveals, as did the above report, the subscribing examiner's 
confirmation of the manifestation of a median nerve injury.  
It also reveals the examiner's finding that the strength of 
the ankle and knee (presumably the ankle and knee of the 
right leg) was "definitely diminished" but it contains no 
specific opinion regarding the question of whether it is as 
likely as not that the reported right lower extremity 
symptoms of numbness and weakness can be considered an actual 
disability attributable to service or secondary to the 
service-connected impairment of the right median nerve.

Another VA outpatient medical record, also dated in April 
1996, reveals that, more than a week after the initial 
consultation for physical therapy, the veteran reported 
compliance with, and benefit from, the recommended exercise 
program.  It was noted that the veteran appeared enthusiastic 
about the program and that, while the goal of increased 
strength had not been fully met, some progress had been made.

The Board finds that none of the Caluza criteria required for 
the submission of a well grounded claim for secondary service 
connection have been met in the present case, as the veteran 
has failed to demonstrate that there is a current 
neurological disorder in his right lower extremity that 
either was caused by service or is secondary to the service-
connected impairment of the right median nerve.  As shown 
above, the competent evidence in the record only reveals 
objective findings of some weakness in the right lower 
extremity, first noted almost 50 years after service and with 
no specific diagnosis warranted, and a VA physician's 
straightforward and categorical opinion to the effect that 
there is "no connection between the [service-connected] 
median nerve injury ... and his recent weakness in the right 
lower extremity."

Insofar as the veteran has failed to submit competent 
evidence fulfilling the three Caluza criteria previously 
referred to, the Board has no other recourse but to conclude 
that the veteran has failed in his initial duty to submit a 
claim for service connection that is well grounded or capable 
of substantiation.  This being the case, the Board has not 
acquired jurisdiction over the present matter, which has 
failed and must be denied.

Finally, the Board notes that the veteran has not reported 
that any additional competent evidence exists that, if 
obtained, would establish a well-grounded claim for service 
connection, on any basis.  Under these circumstances, VA has 
no further duty to assist him, as per the provisions of 
38 U.S.C.A. § 5103(a) (West 1991), in the development of said 
claim.  See, Epps v. Brown, 9 Vet. App. 341 (1996); Robinette 
v. Brown, 8 Vet. App. 69 (1995).



Second Issue
Entitlement to a disability evaluation in excess of 50 
percent for the service-connected residuals of a GSW injury 
to the right forearm, with resulting partial paralysis of the 
right median nerve:

Initially, the Board finds that, in accordance with 
38 U.S.C.A. § 5107(a) (West 1991), and the Court's holding in 
the case of Murphy, the veteran has presented a well-grounded 
claim.  The facts relevant to this appeal have been properly 
developed and VA's obligation to assist the veteran in the 
development of his claim (not to be construed, however, as 
shifting from the claimant to VA the responsibility to 
produce necessary evidence, per 38 C.F.R. § 3.159(a) (1998)), 
has been satisfied.  Id.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1, Part 4 (1998) (Schedule).  Separate rating codes 
identify the various disabilities.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded  history.  
38 C.F.R. § 4.2 (1998).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (1998).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
38 C.F.R. § 4.40 (1998); see, also, DeLuca v. Brown, 8 Vet. 
App. 202, 205-206 (1995).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to abnormal 
movement (due to a variety of reasons, to include ankylosis, 
contracted scars, flail joints, etc.), weakened movement, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, atrophy of disuse, as well as 
instability of station, disturbance of locomotion and 
interference with sitting, standing and weight-bearing.  
38 C.F.R. § 4.45 (1998).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The evaluation of the same disability under various diagnoses 
is to be avoided, although disabilities from injuries to the 
muscles, nerves and joints of an extremity may overlap to a 
great extent, so that special rules are included in the 
appropriate bodily system for their evaluation.  38 C.F.R. 
§ 4.14 (1998).  Also, a muscle injury rating will not be 
combined with a peripheral nerve paralysis rating of the same 
bodypart, unless the injuries affect entirely different 
functions.  38 C.F.R. § 4.55(a) (1998).

Disability in the field of neurological conditions or 
disorders is ordinarily to be rated in proportion to the 
impairment of motor, sensory or mental function.  In rating 
peripheral nerve injuries and their residuals, attention 
should be given to the site and character of the injury, the 
relative impairment in motor function, trophic changes or 
sensory disturbances.  38 C.F.R. § 4.120 (1998).

Regarding diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  See, in this 
regard, the introductory note to the Diagnostic Codes 
pertaining to the rating of diseases of the peripheral 
nerves, at 38 C.F.R. § 4.124a, Part 4 (1998).

At the outset, the Board must note that, for purposes of this 
discussion, it will be assumed that the veteran is right-
handed.  Consequently, the ratings applicable to the 
dominant, or major, upper extremity are the ones to be 
considered.

Also at the outset, the Board must note that, while it is 
clear that the veteran in the present case has sustained both 
injury to the muscles of his right forearm and injury to the 
right median nerve, separate ratings for both types of damage 
cannot be assigned, as per the provisions of § 4.55(a) and 
§ 4.14, insofar as it has not been shown that the injuries in 
the present case have affected entirely different functions.  
(Of course, a separate rating might be warranted for the 
resulting scars, under Esteban, and this issue has already 
been referred back to the RO, in the introduction part of the 
present decision, for appropriate action.)

The Board has reviewed the above two sets of rating criteria 
and has determined that the rating at this time should be 
accomplished under the diagnostic code addressing the damage 
to the median nerve (Diagnostic Code 8515, to be discussed 
below) because this is the only diagnostic code under which a 
schedular rating exceeding the currently-assigned 50 percent 
rating could be assigned.  (See, in this regard, Diagnostic 
Codes 5307 through 5309 of § 4.73, which are the diagnostic 
codes addressing the rating of injuries to the muscles of the 
upper extremities and which provide for schedular ratings 
that are all less than 50 percent.)

As noted earlier, the veteran is service-connected for the 
residuals of a GSW injury to the right forearm, with 
resulting partial paralysis of the right median nerve.  This 
disability is currently rated as 50 percent disabling, which 
is the maximum rating that is warranted under the provisions 
of Diagnostic Code 8515 of the Schedule for incomplete, 
severe paralysis of the median nerve affecting the major 
upper extremity.  38 C.F.R. § 4.124a, Part 4, Diagnostic Code 
8515 (1998). 

A maximum rating of 70 percent is warranted when there is 
evidence of complete paralysis of the median nerve of the 
dominant, or major, upper extremity, with the hand inclined 
to the ulnar side, the index and middle fingers more extended 
than normally, considerable atrophy of the muscles of the 
thenar eminence, the thumb in the plane of the hand (ape 
hand); pronation incomplete and defective, absence of flexion 
of the index finger and feeble flexion of the middle finger, 
inability to make a fist, index and middle fingers remaining 
extended; inability to flex the distal phalanx of the thumb, 
defective opposition and abduction of the thumb, at right 
angles to the palm; flexion of wrist weakness; and pain with 
trophic disturbances. 38 C.F.R. § 4.124a, Part 4, Diagnostic 
Code 8515 (1998).

Pursuant to the Court's decision in Francisco, the Board has 
reviewed all the medical evidence in the record but has 
placed more emphasis on the medical evidence that was most 
recently produced, which in the present case consists of VA 
medical records that were produced between January 1995 and 
February 1997, to include the previously discussed 1996 VA 
medical records.

Most of the evidence that was produced between January 1995 
and February 1997 is not pertinent to the present matter, as 
it reveals outpatient consultations for medical conditions 
unrelated to the service-connected right median nerve 
paralysis (such as hypertension, actinic keratosis, 
intestinal problems and the already discussed complaints of 
right lower extremity numbness), as well as a December 1996 
laparotomy with partial small bowel resection due to an 
incarcerated umbilical hernia, with strangulated small bowel, 
which is also clearly unrelated to the service-connected 
disability of the right upper extremity.

The only medical evidence that contains data that is both 
pertinent to the appealed claim for an increased rating and 
sufficient for rating purposes is contained in the 
aforementioned reports of the two VA medical examinations of 
April 1996, which will be again discussed in the following 
two paragraphs.

As noted earlier, the report of the April 1996 VA general 
medical examination confirms the existence of a right median 
nerve injury.  It also reveals findings to the effect that 
there was wasting of the thenar prominence, weakness on 
abduction of the thumb and loss of sensation on the lateral 
three-and-a-half digits of the right hand, classic symptoms, 
according to the examiner, of a median nerve injury which, in 
the examiner's opinion, "apparently ... has been stable over 
the years."

The report of the April 1996 VA neurologic examination also 
confirms, as previously noted, the existence of a right 
median nerve injury.  It also reveals that, on examination, 
the right hand grip was definitely weaker than on the left, 
the thumb could approximate each one of the fingers but, 
again, the strength was much less than on the left and there 
was a definite impairment of superficial sensation in the 
median aspect of the right hand that was described as 
including the thumb, first and second fingers.  It is noted 
that the subscribing examiner thereafter added handwritten 
comments to the effect that the injury to the right median 
nerve was "more or less static," but was aggravated by age 
and by the history of a right-side stroke.

As clearly shown above, it has not been objectively 
demonstrated that the impairment of the veteran's right 
median nerve is currently productive of complete paralysis, 
with the additional symptomatology required by Diagnostic 
Code 8515, described above, for a 70 percent schedular 
rating.  Rather, the medical evidence clearly reveals that 
the service-connected impairment of the right median nerve 
remains static and does not cause complete paralysis.  The 
Board, then, has no other recourse but to conclude that the 
schedular criteria for a rating exceeding 50 percent for the 
service-connected right median nerve paralysis have not been 
met and that, consequently, the claim for such benefit has 
failed, and must be denied.

Finally, it is noted that the Court has held that the Board 
is precluded by regulation from assigning an extra-schedular 
rating for a service-connected disability under 38 C.F.R. § 
3.321(b)(1) (1998) in the first instance.  See, Floyd v. 
Brown, 9 Vet. App. 88 (1996).  The Court has further held 
that the Board must address referral under § 3.321(b)(1) only 
where circumstances are presented which the Director of the 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  See, Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  In the present case, the Board has reviewed 
this aspect of the above claim for an increased rating with 
the above mandates in mind but has found no basis for further 
action in that regard.


ORDER

1.  Service connection for a neurological disorder of the 
right lower extremity manifested by numbness, secondary to 
the service-connected residuals of a GSW injury to the right 
forearm, with resulting partial paralysis of the right median 
nerve, is denied.

2.  A disability evaluation in excess of 50 percent for the 
service-connected residuals of a GSW injury to the right 
forearm, with resulting partial paralysis of the right median 
nerve, is denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

